Dueeie, C.,
concurring in all save the last point in' the syllabus.
I fully concur in the foregoing opinion, Avith the exception of the point embraced in the last syllabus.
The expert AAdtnesses called by the plaintiff based their opinions of the value of the lot in question, to some extent, on what they had heard and understood had been paid for other lots in the vicinity, sold about the time condemnation proceedings Avere commenced. It Avas clearly the right of the defendant to show, if such were the fact, that the purchase price paid for the lots referred to by the Avitnesses for the plaintiff was less than, the amount which these Avitnesses understood it to be. In this view, the offer as made by the defendant Avas Avholly immaterial, as it was not proposed to sIioav that the purchase price of the lots referred to Avas less than that which plaintiff’s Avitnesses had said they understood to be the consideration received for them, and on AAdiich their opinion of the value of the lot in question was partially based. If the actual consideration paid, or agreed to be paid, for these lots Avas the same, or greater than the consideration, as understood by plaintiff’s AAÚtnesses, it is evident that the rejecting of the evidence could not have injuriously affected the defendant.
1. Evidence as to Value. The value of real property can not be shown by proof of independent sales.
2. -: Offer. When a witness as to the value of real estate has testified that he has based his opinion upon the prices obtained upon sales of other specifically described real estate in the neighborhood of that in controversy, an offer of evidence of the prices actually obtained at such sales must include an offer to prove that such prices were in fact different from what the witness, in basing his estimate of value thereon, understood them to be.